PER CURIAM.
Petitioner was aggrieved by an interlocutory decision in a civil action such as was formally cognizable in equity and brought his petition for writ of certiorari under Rule 4.5(c), Florida Appellate Rules, 32 F.S.A. Petitioner misconceived his appellate remedy, the proper answer being an interlocutory appeal, under Rule 4.2, Florida Appellate Rules. We are not permitted to transpose and treat his petition as an appeal. Bartow Growers Processing Corp. v. Florida Growers Processing Cooperative, Fla.1954, 71 So.2d 165; Schneider v. Manheimer, Fla.App.1964, 170 So.2d 75. Sapp v. La Violette, Fla.App.1970, 242 So.2d 483. See generally Florida Civil Practice After Trial, § 17.17, et seq.
Dismissed.
REED, C. J., and WALDEN and MA-GER, JJ., concur.